Atkinson, J.
I concur in the result, but not in the apparent qualification expressed in the last part of the opinion. One of the penalties for a misdemeanor is confinement in the jail for a term not to exceed six months. The court may in its discretion impose this penalty, or confinement for any less time, upon a misdemeanor convict. It is further provided that the court, after imposing the penalty of confinement in jail, may, in its discretion, provide that the convict may be relieved from confinement in jail by paying a specified sum of money, not exceeding $1,000, as a fine. But a failure to pay this fine within a specified time has never been made penal. Such failure constitutes no offense. An order of court which directs confinement in jail for however short a time, or imposes any other penalty purely for a failure to pay the fine within the time specified by the judge, is without authority of law. It in *753■effect punishes him for a supposed offense which does not exist in law, and for which there is no pretense that he had been 'convicted. Such was the effect of the sentence under review.